
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1727
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 1, 2009
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To establish a national criminal arsonist
		  and criminal bomber registry program and establish guidelines and incentives
		  for States, territories and tribes to participate in such
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Managing Arson Through Criminal
			 History (MATCH) Act of 2009.
		2.Criminal arsonist
			 and criminal bomber registration and notification program
			(a)National
			 criminal arsonist and criminal bomber registry and Internet site
				(1)National
			 Criminal Arsonist and Criminal Bomber Registry
					(A)In
			 generalThe Attorney General shall maintain a national database
			 at the Bureau of Alcohol, Tobacco, Firearms and Explosives for each criminal
			 arsonist or criminal bomber. The database shall be known as the National
			 Criminal Arsonist and Criminal Bomber Registry and shall be referred to in this
			 section as the National Registry. Such registry shall be used
			 for law enforcement purposes only and information maintained in such registry
			 may only be disclosed in connection with such purposes.
					(B)Electronic
			 forwardingThe Attorney General shall ensure (through the
			 national registry or otherwise) that updated information about a criminal
			 arsonist or criminal bomber is immediately available to all relevant
			 jurisdictions.
					(C)Notification to
			 jurisdictionsThe Attorney
			 General shall provide notification to a jurisdiction in which the offender
			 resides or will reside, is an employee, or is a student. Immediately after the
			 Attorney General receives information (or updated information) under this
			 section from a jurisdiction for inclusion in the National Registry, with
			 respect to a criminal arsonist or criminal bomber, the Attorney General shall
			 ensure that such information (or updated information), other than any
			 information exempted from disclosure by the Attorney General, is provided to
			 each jurisdiction in which the offender resides or will reside, is an employee,
			 or is a student.
					(2)National
			 arsonist and bomber Internet site
					(A)In
			 generalThe Attorney General shall establish and maintain a
			 national arsonist and bomber Internet site. The Internet site shall include
			 relevant information for each criminal arsonist or criminal bomber. The
			 Internet site shall allow law enforcement officers and fire safety officers to
			 obtain relevant information for each criminal arsonist or criminal bomber by a
			 single query for any given zip code or geographical radius set by the user in a
			 form and with such limitations as may be established by the Attorney General
			 and shall have such other field search capabilities as the Attorney General may
			 provide.
					(B)Use for law
			 enforcement purposes onlyThe
			 Internet site established under subparagraph (1) shall include a warning that
			 information on the site is to be used for law enforcement purposes only and may
			 only be disclosed in connection with such purposes. The warning shall note that
			 any action in violation of the previous sentence may result in a civil or
			 criminal penalty.
					(C)Exemptions from
			 disclosureThe Attorney
			 General may exempt from disclosure on the Internet site established under this
			 paragraph such information as the Attorney General deems appropriate.
					(3)Prohibition on
			 access by the publicInformation about a criminal arsonist or
			 criminal bomber shall not be made available under paragraph (1) or (2) to the
			 public.
				(4)Correction of
			 errorsThe Attorney General shall establish guidelines for a
			 process to seek correction of information included in the national database
			 under paragraph (1) or the Internet site under paragraph (2) in the case that
			 an individual contends such information is erroneous. Such guidelines shall
			 provide for an adequate period for the individual to seek such correction of
			 information.
				(5)Authorization of
			 appropriationsIn addition to any amounts otherwise authorized to
			 be appropriated, there are authorized to be appropriated to the Attorney
			 General, to carry out this subsection, such sums as may be necessary for each
			 of the fiscal years 2010 through 2014.
				(b)Registry
			 requirements for jurisdictions
				(1)Jurisdiction to
			 participate in National RegistryEach jurisdiction shall participate in the
			 National Registry by providing information, with respect to criminal arsonists
			 and criminal bombers, to the National Registry in accordance with this section.
			 Such information, with respect to a criminal arsonist or criminal bomber, shall
			 be provided by a jurisdiction—
					(A)to the Attorney
			 General for inclusion in the National Registry immediately after the criminal
			 arsonist or criminal bomber provides information (or provides updated
			 information), other than information exempted from disclosure by the Attorney
			 General, to the jurisdiction under this section; and
					(B)in an electronic
			 format as specified by the Attorney General.
					(2)Guidelines and
			 regulationsThe Attorney General shall issue guidelines and
			 regulations to interpret and implement this section.
				(c)Registry
			 requirements for criminal arsonists and bombers
				(1)In
			 generalA criminal arsonist
			 or criminal bomber shall provide information described in subsection (d)(1) to
			 (and shall keep such information current with) each jurisdiction where the
			 criminal arsonist or criminal bomber resides, where the criminal arsonist or
			 criminal bomber is an employee, and where the criminal arsonist or criminal
			 bomber is a student. For the initial provision of information only, a criminal
			 arsonist or criminal bomber shall also provide such information to the
			 jurisdiction in which the arsonist or bomber was convicted if such jurisdiction
			 is different from the jurisdiction of residence.
				(2)Initial
			 registrationThe criminal
			 arsonist or criminal bomber shall initially provide information described in
			 subsection (d)(1)—
					(A)before completing
			 a sentence of imprisonment with respect to the offense giving rise to the
			 registration requirement; or
					(B)not later than 5 business days after being
			 sentenced for that offense, if the criminal arsonist or criminal bomber is not
			 sentenced to a term of imprisonment.
					(3)Keeping the
			 registration currentA
			 criminal arsonist or criminal bomber shall, not later than 10 business days
			 after each change of name, residence, employment, or student status, appear in
			 person in at least one jurisdiction involved pursuant to paragraph (1) and
			 inform that jurisdiction of all changes in the information required for that
			 criminal arsonist or criminal bomber for purposes of inclusion in the National
			 Registry. That jurisdiction shall immediately provide the revised information
			 to the National Registry.
				(4)Application of
			 registration requirements
					(A)Offender
			 registration requirements applicable only prospectively and with
			 notificationA criminal arsonist or criminal bomber is required
			 to provide information to a jurisdiction, and to keep such information current,
			 under this section for inclusion in the National Registry only to the
			 extent—
						(i)that such criminal arsonist or criminal bomber—
							(I)was convicted of a criminal offense involving arson or bombing on or after the
			 date of the enactment of this Act; and
							(II)was notified of
			 such requirements in accordance with subsection (g); and
							(ii)the
			 jurisdiction involved participates in the National Registry.
						(B)Jurisdiction of
			 conviction required to submit information on offenders convicted before date of
			 enactment and on those not notified
						(i)GuidelinesThe Attorney General shall establish
			 guidelines, in accordance with the provisions of this subparagraph, under which
			 each jurisdiction is required to provide to the National Registry information
			 described in subsection (d)(2) with respect to—
							(I)each criminal
			 arsonist or criminal bomber who was convicted in such jurisdiction of a
			 criminal offense involving arson or bombing during the 10-year period ending on
			 the date of the enactment of this Act; and
							(II)each criminal arsonist or criminal bomber
			 who was convicted on or after the date of the enactment of the Act in such
			 jurisdiction of such an offense and who has not been notified, in accordance
			 with subsection (g), of the requirements to provide information, and to keep
			 such information current, under this section.
							(ii)Notice
			 requiredUnder the guidelines
			 established under clause (i), a jurisdiction shall be required to provide
			 notice to each criminal arsonist or criminal bomber included in the National
			 Registry pursuant to this subparagraph of such inclusion.
						(5)Actions to be
			 taken when criminal arsonist or criminal bomber fails to
			 complyAn appropriate official of each jurisdiction shall notify
			 the Attorney General and appropriate law enforcement agencies of any failure by
			 a criminal arsonist or criminal bomber to provide information, and keep such
			 information current, under this section. The Attorney General shall revise the
			 National Registry to reflect the nature of such failure. The appropriate
			 official, the Attorney General, and each law enforcement agency involved shall
			 take any appropriate action to ensure compliance.
				(6)Authority to
			 exempt certain persons from registry requirementsA jurisdiction shall have the authority to
			 exempt a criminal arsonist or criminal bomber who has been convicted of the
			 offense of arson or bombing in violation of the laws of the jurisdiction in
			 which the offense was committed or the United States for the first time from
			 the requirements to provide information, and keep such information current,
			 under this section in exchange for the person’s substantial assistance in the
			 investigation or prosecution of another person who has committed an offense.
			 The Attorney General shall ensure that any regulations promulgated under this
			 section include guidelines that reflect the general appropriateness of
			 exempting the person from the requirements of providing information, and
			 keeping such information current, under this section.
				(d)Information
			 required for inclusion in National Registry
				(1)Prospective
			 convictions with notification
					(A)Provided by
			 arsonist or bomberA criminal
			 arsonist or criminal bomber convicted of a criminal offense involving arson or
			 bombing on or after the date of the enactment of this Act shall provide the
			 following information to the appropriate official of the jurisdiction involved
			 for inclusion in the National Registry:
						(i)The
			 name of the person (including any alias used by the person).
						(ii)The
			 Social Security number of the person.
						(iii)The address of
			 each residence at which the person resides or will reside.
						(iv)The
			 name and address of any place where the person is an employee or will be an
			 employee.
						(v)The
			 name and address of any place where the person is a student or will be a
			 student.
						(vi)The
			 license plate number and a description of any vehicle owned or operated by the
			 person.
						(vii)Any other
			 information required by the Attorney General.
						(B)Provided by the
			 jurisdictionThe jurisdiction
			 to which a criminal arsonist or criminal bomber described in subparagraph (A)
			 provides information shall ensure that the following information, with respect
			 to such arsonist or bomber, is provided to the National Registry:
						(i)The
			 information described in subparagraph (A), as provided by the arsonist or
			 bomber.
						(ii)A
			 physical description of the person.
						(iii)The text of the
			 provision of law defining the criminal offense for which the person is required
			 to be registered under this section.
						(iv)A
			 current photograph of the person.
						(v)A
			 set of fingerprints and palm prints of the person.
						(vi)A
			 photocopy of a valid driver’s license or identification card issued to the
			 person by a jurisdiction.
						(vii)Any other
			 information required by the Attorney General.
						(2)Provided by
			 jurisdiction of convictions in case of convictions before date of enactment and
			 failures to notifyEach
			 jurisdiction in which a criminal arsonist or criminal bomber described in
			 subclause (I) or (II) of subsection (c)(4)(B)(i) was convicted shall ensure
			 that the following information is provided to the National Registry:
					(A)The name of the criminal arsonist or
			 criminal bomber (including any alias used by the person).
					(B)The Social
			 Security number of the person.
					(C)The most recent
			 known address of the residence at which the person has resided.
					(D)A physical
			 description of the person.
					(E)The text of the
			 provision of law defining the criminal offense for which the person is
			 convicted.
					(F)A set of
			 fingerprints and palm prints of the person, if available to the
			 jurisdiction.
					(G)A photocopy of a
			 valid driver’s license or identification card issued to the person by a
			 jurisdiction, if available.
					(H)Any other
			 information required by the Attorney General.
					(e)Duration of
			 registration requirement; expunging registries of information for certain
			 juvenile criminals
				(1)Duration of
			 registration requirementA
			 criminal arsonist or criminal bomber shall keep the registration information
			 provided under subsection (d)(1)(A) current for the full registration period
			 (excluding any time the person is in custody). For purposes of this subsection,
			 the full registration period—
					(A)shall commence on
			 the later of the date on which the person is convicted of an offense of arson
			 or bombing in violation of the laws of the jurisdiction in which the offense
			 was committed or the United States, the date on which the person is released
			 from prison for such conviction, or the date on which the person is placed on
			 parole, supervised release, or probation for such conviction; and
					(B)shall be—
						(i)five
			 years for a person who has been convicted of such an offense for the first
			 time;
						(ii)ten
			 years for a person who has been convicted of such an offense for the second
			 time; and
						(iii)for the life of
			 the person for a person who has been convicted of such an offense more than
			 twice.
						(2)Expunging
			 registries of information for certain juvenile criminals
					(A)In
			 generalIn the case of a
			 criminal arsonist or criminal bomber described in subparagraph (B), the
			 Attorney General shall expunge the National Registry of information related to
			 such criminal arsonist or criminal bomber as of the date that is 5 years after
			 the last day of the applicable full registration period under paragraph
			 (1).
					(B)Criminal
			 arsonist or criminal bomber describedFor purposes of subparagraph (A), a
			 criminal arsonist or criminal bomber described in this subparagraph is a
			 criminal arsonist or criminal bomber who—
						(i)was
			 a juvenile tried as an adult for the offense giving rise to the duty to
			 register under this section; and
						(ii)was
			 not convicted of any other criminal felony during the period beginning on the
			 first day of the applicable full registration period under paragraph (1) and
			 ending on the last day of the 5-year period described in subparagraph
			 (A).
						(C)Application to
			 other databasesThe Attorney
			 General shall establish a process to ensure that each entity that receives
			 information under subsection (i) with respect to a criminal arsonist or
			 criminal bomber described in subparagraph (B) shall expunge the applicable
			 database of such information as of the date that is 5 years after the last day
			 of the applicable full registration period under paragraph (1).
					(f)Annual
			 verificationNot less than
			 once in each calendar year during the full registration period, a criminal
			 arsonist or criminal bomber required to provide information to a jurisdiction
			 under this section shall—
				(1)appear in person
			 at not less than one such jurisdiction;
				(2)allow such
			 jurisdiction to take a current photograph of the person; and
				(3)while present at
			 such jurisdiction, verify the information contained in the National Registry
			 for such person.
				(g)Duty to notify
			 criminal arsonists and criminal bombers of registration requirements and to
			 register
				(1)In
			 generalAn appropriate
			 official shall, shortly before release of a criminal arsonist or criminal
			 bomber from custody, or, if the person is not in custody, immediately after the
			 sentencing of the person for the offense giving rise to the duty to register
			 under this section—
					(A)inform the person
			 of the duties of the person under this section and explain those duties in a
			 manner that the person can understand in light of the person’s native language,
			 mental capability, and age;
					(B)ensure that the
			 person understands the registration requirement, and if so, require the person
			 to read and sign a form stating that the duty to register has been explained
			 and that the person understands the registration requirement;
					(C)if the person is
			 unable to understand the registration requirements, the official shall sign a
			 form stating that the person is unable to understand the registration
			 requirements; and
					(D)ensure that the
			 person is registered.
					(2)Notification of
			 criminal arsonists and criminal bombers who cannot comply with paragraph
			 (1)The Attorney General
			 shall prescribe rules to ensure the notification and registration of criminal
			 arsonists and criminal bombers in accordance with paragraph (1) who cannot be
			 notified and registered at the time set forth in paragraph (1).
				(h)Development and
			 availability of registry management and website software
				(1)Duty to develop
			 and supportThe Attorney General shall develop and support
			 software to enable jurisdictions to participate in the National Registry and
			 the national Internet site established under subsection (a)(2).
				(2)CriteriaThe
			 software described in paragraph (1) should facilitate—
					(A)immediate exchange
			 of information among jurisdictions through the national Internet site
			 established under subsection (a)(2);
					(B)access over the Internet by authorized
			 persons to appropriate information, including the number of registered criminal
			 arsonists or criminal bombers in each jurisdiction on a current basis;
			 and
					(C)full compliance
			 with the requirements of this section.
					(3)DeadlineThe
			 Attorney General shall make the first complete edition of this software
			 available to jurisdictions not later than two years after the date of the
			 enactment of this Act.
				(i)Period for
			 implementation by jurisdictions
				(1)DeadlineTo
			 be in compliance with this section, a jurisdiction shall participate in the
			 National Registry in accordance with this section before the later of—
					(A)three years after
			 the date of the enactment of this Act; or
					(B)one year after the
			 date on which the software described in subsection (h) is made available to
			 such jurisdiction.
					(2)ExtensionsThe
			 Attorney General may authorize not more than two one-year extensions of the
			 deadline under paragraph (1).
				(3)Failure of
			 jurisdiction to complyFor
			 any fiscal year after the expiration of the deadline specified in paragraph (1)
			 (and any extension under paragraph (2)), a jurisdiction that fails, as
			 determined by the Attorney General, to substantially implement this section
			 shall, at the discretion of the Attorney General, be subject to not more than a
			 10 percent reduction of the funds that would otherwise be allocated for that
			 fiscal year to the jurisdiction under subpart 1 of part E of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et
			 seq.), whether characterized as the Edward Byrne Memorial State
			 and Local Law Enforcement Assistance Programs, the Local Government Law
			 Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance
			 Grant Program, or otherwise.
				(j)Election by
			 Indian tribes
				(1)Election
					(A)In
			 generalA federally recognized Indian tribe may, by resolution or
			 other enactment of the tribal council or comparable governmental body, elect to
			 carry out this section as a jurisdiction subject to its provisions.
					(B)ImplementationIf
			 a tribe does not, within one year of the enactment of this Act, make an
			 election to take on these duties, it shall, by resolution or other enactment of
			 the tribal council or comparable governmental body, enter into a cooperative
			 agreement to arrange for a jurisdiction to carry out any function of the tribe
			 under this section until such time as the tribe elects to carry out this
			 section.
					(2)Cooperation
			 between tribal authorities and other jurisdictions
					(A)NonduplicationA
			 tribe subject to this section is not required to duplicate functions under this
			 section which are fully carried out by another jurisdiction or jurisdictions
			 within which the territory of the tribe is located.
					(B)Cooperative
			 agreementsA tribe may, through cooperative agreements with such
			 a jurisdiction or jurisdictions—
						(i)arrange for the tribe to carry out any
			 function of such a jurisdiction under this section with respect to criminal
			 arsonists or criminal bombers subject to the tribe’s jurisdiction; and
						(ii)arrange for such a jurisdiction to carry
			 out any function of the tribe under this section with respect to criminal
			 arsonists and criminal bombers subject to the tribe’s jurisdiction.
						(3)Law enforcement
			 authority in Indian countryEnforcement of this section in Indian
			 country, as defined in
			 section
			 1151 of title 18, United States Code, shall be carried out by
			 Federal, tribal, and State governments under existing jurisdictional
			 authorities.
				(k)Immunity for
			 good faith conductThe Federal Government, jurisdictions,
			 political subdivisions of jurisdictions, and their agencies, officers,
			 employees, and agents shall be immune from liability for good faith conduct
			 under this section.
			(l)Criminal
			 arsonist and criminal bomber management assistance program
				(1)In
			 generalThe Attorney General shall, subject to appropriations,
			 establish and implement a Criminal Arsonist and Bomber Management Assistance
			 program (in this subsection referred to as the Assistance
			 Program), under which the Attorney General shall award grants to
			 jurisdictions to offset the costs of implementing the other provisions of this
			 section.
				(2)ApplicationThe
			 chief executive of a jurisdiction desiring a grant under this subsection, with
			 respect to a fiscal year, shall for each such fiscal year submit to the
			 Attorney General an application in such form and containing such information as
			 the Attorney General may require.
				(3)Increased grant
			 payments for prompt complianceA jurisdiction that, as determined by the
			 Attorney General, has substantially implemented the other provisions of this
			 section not later than two years after the date of the enactment of this Act is
			 eligible for a bonus payment in addition to the amount of grant funds available
			 to such jurisdiction under paragraph (1). The Attorney General may, with
			 respect to a jurisdiction, make such a bonus payment to the jurisdiction for
			 the first fiscal year beginning after the date such determination is made. The
			 amount of the bonus payment shall be as follows:
					(A)In the case of a
			 determination that the jurisdiction has substantially implemented this section
			 by a date that is not later than the date that is one year after the date of
			 the enactment of this Act, 10 percent of the total grant funds available to the
			 jurisdiction under paragraph (1) for such fiscal year.
					(B)In the case of a
			 determination that the jurisdiction has substantially implemented this section
			 by a date that is later than one year after the date of the enactment of this
			 Act, but not later than the date that is two years after such date of
			 enactment, 5 percent of such total.
					(4)Authorization of
			 appropriationsIn addition to any amounts otherwise authorized to
			 be appropriated, there are authorized to be appropriated to the Attorney
			 General, to be available to carry out this subsection, such sums as may be
			 necessary for each of the fiscal years 2010 through 2014.
				(m)DefinitionsFor
			 purposes of this section:
				(1)Criminal
			 arsonistThe term criminal arsonist means an
			 individual who is convicted of any criminal offense for committing arson,
			 attempting arson, or conspiracy to commit arson in violation of the laws of the
			 jurisdiction in which such offense was committed or the United States. Such
			 term shall not include a juvenile who is convicted of such an offense unless
			 such juvenile was tried as an adult for such offense.
				(2)Criminal
			 bomberThe term criminal bomber means an individual
			 who is convicted of any criminal offense for committing a bombing, attempting a
			 bombing, or conspiracy to commit a bombing in violation of the laws of the
			 jurisdiction in which such offense was committed or the United States. Such
			 term shall not include a juvenile who is convicted of such an offense unless
			 such juvenile was tried as an adult for such offense.
				(3)Criminal
			 offenseThe term criminal offense means a Federal,
			 State, local, tribal, foreign, or military offense (to the extent specified by
			 the Secretary of Defense under section 115(a)(8)(C)(i) of
			 Public Law
			 105–119 (10 U.S.C. 951 note)) or other
			 criminal offense.
				(4)EmployeeThe
			 term employee includes an individual who is self-employed or works
			 for any other entity, whether compensated or not.
				(5)Fire safety
			 officerThe term fire
			 safety officer means an individual serving in an official capacity as a
			 fire investigator, or other arson or bomber investigator, as defined by the
			 jurisdiction for the purposes of this section.
				(6)JurisdictionThe
			 term jurisdiction means any of the following:
					(A)A State.
					(B)The District of
			 Columbia.
					(C)The Commonwealth
			 of Puerto Rico.
					(D)Guam.
					(E)American
			 Samoa.
					(F)The Northern
			 Mariana Islands.
					(G)The United States
			 Virgin Islands.
					(H)To the extent
			 provided and subject to the requirements of subsection (j), a federally
			 recognized Indian tribe.
					(7)Law enforcement
			 officerThe term law enforcement officer has the
			 meaning given such term in section 1204 of the Omnibus Crime Control and Safe
			 Street Act of 1968 (42 U.S.C. 3796b).
				(8)National
			 RegistryThe terms National Registry and
			 arsonist and bomber registry mean the registry of criminal
			 arsonists and criminal bombers established under subsection (a)(1).
				(9)ResidesThe
			 term resides means, with respect to an individual, the location of
			 the individual’s home or other place where the individual habitually
			 lives.
				(10)StudentThe
			 term student means an individual who enrolls in or attends an
			 educational institution (whether public or private), including a secondary
			 school, trade or professional school, and institution of higher
			 education.
				
	
		
			Passed the House of
			 Representatives September 30, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
